Case 1:15-cv-05235-ARR-PK Document 236 Filed 11/14/18 Page 1 of 1 PageID #: 5287

   Jeffrey M. Eilender                                          SCHLAM STONE & DOLAN LLP
   Partner

   jeilender@schlamstone.com                                    26 Broadway, New York, NY 10004
                                                                Main: 212 344-5400 Fax: 212 344-7677
                                                                schlamstone.com

   November 12, 2018

   BYECF

   The Honorable Cheryl L. Pollak
   United States District Court
   Eastern District ofNew York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re:       Toussie, et al., v. Allstate Ins. Co., Case No. 15-cv-5235 (ARR) (CLP); Second
             Unopposed Request for Extension of Time to Respond to Allstate's Motion for
             Sanctions (0kt. No. 232)

   Dear Judge Pollak:

   This firm represents Plaintiffs Robert and Laura Toussie in this action.

   We write to request that Plaintiffs' time to respond to Defendant Allstate Insurance
   Company's motion for sanctions under Fed. R. Civ. P. 37 (Dkt. No. 232) be extended from
   November 14, 2018 (Dkt. No. 235) to November 27, 2018. We seek this extension because of
   a recent death in Plaintiffs counsel's immediate family.

   This is Plaintiffs' second request for an extension of this deadline; the first request was made
   on October 29, 2018 (Dkt. No. 234) and was granted (Dkt. No. 235). Allstate does not oppose
   this extension if its reply is also extended to December 10, 2018. Plaintiffs do not object to
   this extension.

   Respectfully submitted,

   Isl Jeffrey M. Eilender
   Jeffrey M. Eilender

   cc:       All counsel of record (by ECF)



                                                                                 /s/ Cheryl Pollak
